             Case 1:21-mj-00206-MJD Document 2 Filed 03/09/21 Page 1 of 8 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                       )
                             v.                                  )
                                                                 )       Case No.
                                                                 )                  1:21-mj-206
                          Eric Brown                             )
                                                                 )
                                                                 )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   March 4, 2021              in the county of                Marion         in the
     Southern          District of            Indiana        , the defendant(s) violated:

            Code Section                                                   Offense Description
21 U.S.C. § 841(a)(1) and (b)(1)(C)            Possession with Intent to Distribute Controlled Substances (fentanyl)
18 U.S.C. §§ 924(c)(1)(A) and 922              Carrying a Handgun During and in Relation to a Drug Trafficking Crime
(g)(1)                                         Possession of a Firearm by a Felon




         This criminal complaint is based on these facts:
See attached Affidavit.




         ✔ Continued on the attached sheet.
         ’

                                                                                              /s/ David Banas
                                                                                            Complainant’s signature

                                                                                            David Banas, SA/DEA
                                                                                             Printed name and title

Attested to by the applicant in accordance with the requirements of Fed.R.Crim.P. 4.1 by
      telephone                   (reliable electronic means)

Date: March 9, 2021


City and state:                      Indianapolis, Indiana           Mark J. Dinsmore
                                                                     United States Magistrate Judge
                                                                     Southern District of Indiana
   Case 1:21-mj-00206-MJD Document 2 Filed 03/09/21 Page 2 of 8 PageID #: 3




       I, DEA Special Agent David Banas, being duly sworn under oath, state as follows:

                         Affiant Background and Purpose of Affidavit

       1.   I am a Special Agent with the Drug Enforcement Administration (DEA), United States

Department of Justice. I am an investigative or law enforcement officer within the meaning of

Section 2501(7) of Title 18, United States Code; that is, an officer of the United States who is

empowered by law to conduct investigations of, and to make arrests for, offenses enumerated in

Title 18, United States Code, Section 2516.

       2.   I have been employed by the Drug Enforcement Administration (DEA) since 2019. I

am currently assigned to the DEA Indianapolis District Office Group 52, Indianapolis, Indiana,

and have been so assigned since August 2019. In connection with my official DEA duties, I

investigate criminal violations of the federal narcotics laws, including, but not limited to, Title 21,

United States Code, Sections 841, 843, 846, and 848. I have received special training in the

enforcement of laws concerning controlled substances as found in Title 21 of the United States

Code. I have testified in judicial proceedings and prosecutions for violations of controlled

substance laws. I also have been involved in various types of electronic surveillance and in the

debriefing of defendants, witnesses, informants, and others who have knowledge of the distribution

and transportation of controlled substances and of the laundering and concealing of proceeds from

drug trafficking in violation of Title 18, United States Code, Section 1956.

       3.   I have received training in investigations involving individuals transporting and

distributing cocaine, methamphetamine, marijuana, and heroin. I am familiar with the ways in

which drug traffickers conduct their business, including, but not limited to, their methods of

importing and distributing controlled substances, their use of telephones and digital display paging

devices, and their use of numerical codes and code words to conduct their transactions. I am
   Case 1:21-mj-00206-MJD Document 2 Filed 03/09/21 Page 3 of 8 PageID #: 4




familiar with and have participated in all of the normal methods of investigation, including, but

not limited to, visual surveillance, the general questioning of witnesses, the use of informants, the

use of pen registers, the execution of search warrants, and undercover operations.

       4.   The statements contained in this Affidavit are based in part on my direct involvement

in this investigation; on my experience and background as a Special Agent with the DEA; on

information provided by and conversations held with other law enforcement officers, including

Special Agents/Task Force Officers of the DEA, officers of the Indianapolis Metropolitan Police

Department (IMPD), and others described below; and on a review of reports and database records.

I have not included each and every fact that has been revealed through the course of this

investigation. I have set forth only the facts that sufficient to establish probable cause for the

issuance of the Complaint.

       5.   This affidavit is submitted in support of a criminal complaint charging Eric Brown

(date of birth xx/xx/1999, “BROWN”) with Possession with Intent to Distribute a Controlled

Substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C), Carrying

a Handgun During and in Relation to a Drug Trafficking Crime, in violation of Title 18, United

States Code, Section 924(c)(1)(A), and Unlawful Possession of a Firearm by a Felon, in violation

of Title 18, United States Code, Section 922(g)(1).

                                    Facts and Circumstances

       6.   On March 4, 2021, at approximately 11:30 p.m., Detective Nate Raney of the Indiana

State Police observed a grey 2019 Chevrolet Suburban, bearing Louisiana license plate N530659,

commit a traffic violation (unsafe lane change; fail to signal turn) near the intersection of West

30th Street and North Talbott Street, Indianapolis, Indiana. According to the Louisiana Bureau of

Motor Vehicles, the grey 2019 Chevrolet Suburban is registered to Hertz Rental at 4531 Veterans
   Case 1:21-mj-00206-MJD Document 2 Filed 03/09/21 Page 4 of 8 PageID #: 5




Memorial Blvd, Metairie, Louisiana. Shortly thereafter, Detective Raney conducted a vehicle stop

on the grey Chevrolet Suburban at 220 WEST 30th Street, Indianapolis, Indiana.

       7.   After approaching the grey Chevrolet Suburban and speaking with the driver, later

identified as Jason Miles, Detective Raney observed a green leaf like substance on the center

console and a firearm on the floorboard next to the rear right passenger compartment of the

vehicle. Detective Sam Cook of the Indiana State Police stated he could see green marijuana shake

all over the lap of the rear right passenger and could smell the odor of raw marijuana coming from

the vehicle. Shortly thereafter, Detective Raney and Detective Sam Cook ordered the occupants

out of the vehicle and detained them for officer safety. The other two occupants in the vehicle

were identified as Tamara Fitzgerald, front passenger, and Eric BROWN, rear right

passenger. Your affiant then arrived on scene. Following the occupants’ detention, all three were

advised of their Miranda Rights by your Affiant.

       8.   Upon searching BROWN, Detective Raney located a clear plastic baggie

containing 52.4 grams (to include packaging) of an off-white rock like substance in BROWN's

right front jacket pocket. The off-white rock like substance field tested positive for

fentanyl. Detective Raney located five pink pills marked with “K56” in a black satchel that was

strapped across BROWN's chest. A records check indicated that the pink pill marked with K56 is

Oxycodone. Additionally, Detective Raney located $7,890 in U.S. Currency, in multiple jacket

and pants pockets on BROWN’s person. When initially questioned about the narcotics and money,

BROWN stated that he was "high as f___" and that he acquired the money through "street"

gambling.
   Case 1:21-mj-00206-MJD Document 2 Filed 03/09/21 Page 5 of 8 PageID #: 6




        9.   While searching Miles, Detective Raney located $20,810 in U.S. Currency in multiple

jacket and pants pockets, which was organized and packaged in $1,000.00 increments and each

such increment bound by a small black rubber band. Additionally, Detective Raney and your

Affiant located a blue/black iPhone Pro and a red iPhone in an Otterbox case on Miles’

person. When initially questioned about the undetermined amount of U.S. currency found on his

person, Miles stated that he was out shopping and directed Agents and Detectives to the bags of

Louis Vuitton apparel in the far rear compartment of the grey Chevrolet Suburban. Miles stated

that he had come about the undetermined amount of U.S. Currency through saving it.

        10. Upon searching the grey Chevrolet Suburban, Detective Raney and your

Affiant located 49.4 grams of a green leaf like substance (suspected marijuana) in Fitzgerald's

purse, and a Smith & Wesson, Shield, .40 caliber semiautomatic handgun bearing SN: FCM9776,

next to the right rear passenger compartment of the vehicle where BROWN was seated during the

stop. After locating the handgun, your Affiant and Detective Raney called for an IMPD Gun

Liaison Officer to process the firearm. Officer Frank Gunn of the IMPD arrived as the Gun Liaison

Officer and processed and took pictures of the firearm. Additionally, Detective Raney located

three cellphones in the vehicle: a white iPhone, a blue Motorola, and a red iPhone with flowered

case.

        11. The Smith & Wesson, Shield, .40 cal. semiautomatic handgun, bearing SN: FCM9776,

was not manufactured in the state of Indiana and travelled through interstate commerce.

        12. A criminal history check for BROWN indicated that BROWN had previous felony

convictions for Possession of a Narcotic Drug, in Marion County, Indiana, under Cause Number

49G20-1705-F4-017995, on or about May 10, 2018, and Dealing a Narcotic Drug, in Marion

County, Indiana, under Cause Number 49G20-1811-F2-040622, on or about May 14, 2019.
   Case 1:21-mj-00206-MJD Document 2 Filed 03/09/21 Page 6 of 8 PageID #: 7




Additionally, BROWN had active warrants in Marion County for violations of community

corrections placement. According to online court records, that warrant had been active since

November 5, 2020.

       13. Your     Affiant   and   Detective   Cook    later   conducted   an   interview   with

Tamara Fitzgerald. After being advised of her Miranda Rights, Fitzgerald agreed to cooperate

with investigators. When questioned in regards to the narcotics, firearm, and undetermined

amount of U.S. Currency, Fitzgerald stated that she did not know anything about the items in

question. Fitzgerald stated that she had only known Miles for a little while and that she just met

BROWN this evening. Shortly thereafter, your Affiant and Detective Cook concluded the

interview.

       14. On March 5, 2021, at approximately 12:00 a.m., your Affiant as and Detective Cook

conducted an interview with Jason Miles. After being advised of his Miranda Rights, Miles

agreed to cooperate with investigators and answer some questions. When questioned in regards to

the narcotics and firearm found in the vehicle, Miles stated he did not know they were present in

the vehicle or on BROWN's person. When questioned in regards to the U.S. Currency found on

his person, Miles stated that he acquired the money through saving over several months and that

it was roughly in the amount of $18,000.00. Miles stated that he was saving the money to purchase

a vehicle and the money came from his bank account. When questioned about the packaging of

the U.S. Currency, Miles stated it was just a "trend" from seeing on TV.

       15. After speaking with Miles, your Affiant and Detective Cook conducted an interview

with BROWN. After being advised of his Miranda Rights, BROWN agreed to answer questions,

but did not want to discuss matters pertaining to the firearm or narcotics. When questioned in

regards to the U.S. Currency found on his person, BROWN stated that he earned the money
   Case 1:21-mj-00206-MJD Document 2 Filed 03/09/21 Page 7 of 8 PageID #: 8




through "street" gambling. BROWN further stated that he did not have any records of earning the

money from gambling.

       16. At approximately 12:30 a.m., Miles and Fitzgerald were released from detention with

the grey Chevrolet Suburban. At around the same time, BROWN was transported by the Indiana

State Police to the Marion County Jail.

       17. At approximately 1:15 a.m., IMPD Detective Miguel Roa and his K-9 partner

conducted an open air sniff on the undetermined amount of U.S. Currency seized from BROWN

and on the undetermined amount of U.S. Currency seized from Miles at the DEA Indianapolis

District Office. Detective Roa's K-9 partner alerted to the odor of narcotics emanating from the

undetermined amount of U.S. Currency seized from BROWN and on the undetermined amount of

U.S. Currency seized from Miles.
   Case 1:21-mj-00206-MJD Document 2 Filed 03/09/21 Page 8 of 8 PageID #: 9




                                     Conclusion & Request

       18. Based upon my training and experience and the facts set forth herein, I respectfully

submit that there is probable cause to believe that, March 4, 2021, in Indianapolis, Indiana, Eric

BROWN committed the offenses of Possession with Intent to Distribute a Controlled Substance,

in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C), Carrying a Handgun

During and in Relation to a Drug Trafficking Crime, in violation of Title 18, United States Code,

Section 924(c)(1)(A), and Unlawful Possession of a Firearm by a Felon, in violation of Title 18,

United States Code, Section 922(g)(1). Accordingly, I request the Court issue a criminal complaint

charging Eric BROWN with these offenses and issue a warrant for his arrest.

                                             s/ David Banas
                                             David Banas, Special Agent
                                             Drug Enforcement Administration

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1, by
telephone.




         Dated: March 9, 2021
                                       Mark J. Dinsmore
                                       United States Magistrate Judge
                                       Southern District of Indiana
